Contrary to the mother’s contention, the Family Court was not required to conduct a hearing prior to releasing the child into the father’s custody. The Suffolk County Department of Social Services (hereinafter the DSS) made an application to withdraw its neglect petition insofar as asserted against the father following the completion of a forensic evaluation and sexual abuse validation report, which concluded that the allegations against the father were unfounded. The Family Court reviewed the report, granted the DSS’s application, and determined that it was appropriate for the father to have custody of the child (see Family Ct Act § 1017 [2]). This determination is amply supported by the record. Florio, J.E, Balkin, Belen and Chambers, JJ., concur.